Jackson, Judge.
Mrs. Adams was the daughter and ward of Mrs. Eeviere-. She married at the age of twenty-three; and, before her marriage, her mother and herself had a settlement of the estate, by which she took her mother’s note for $1,000.00 in-full of all claims thereon. Some year or two after her marriage, she cited her mother to appear before the ordinary to account for the guardianship, and the case was carried, by appeal, to the superior court, where it was tried, and the jury, under charge of the court, rendered a verdict for defendant. Mrs. Adams moved for a new trial; it was refused, and she excepted.
1. The court charged the jury “ that though the plaintiff might not have had full information of all her legal rights in the settlement relied upon by the defendant, yet if, in said settlement, the jury believed she had received as much as she was entitled to of defendant, they should not open the settlement, but find a verdict ratifying or affirming it.” Error is assigned upon this charge. We think that the charge was erroneous under the facts proven. It appears that the corpus of the estate was encroached upon by the guardian without any order of court therefor, which is against the statute. That allows it to be done on the ap*796proval of the ordinary. Code, §1824. No proof of such approval appears in the record.
It appears that the guardian bought negro property for the ward, and no order for such investment appears. (See Code, §1837.) So that in this case, however hard it may be, the corpus of the property which the guardian received would be recoverable from her by her ward, if tire settlement did not bind the ward. The only protection to this mother, under the law, against the suit of her daughter, ungenerous and unkind as that daughter’s conduct may seem,' is this settlement, and that protection is ample if the settlement was fair ; and tire settlement was fair if the daughter knew her legal rights, the situation and status of the property, all that her mother had done, and knowing it all, acted with her eyes open.
It is immaterial whether she got as much as she was entitled to of the estate or not — as much as she ought to have in the belief of the jury or not; but the question is, did she and her mother understand all the facts of the case, botli of them; and, understanding all the facts — the management by her mother of her proj)erty — did the daughter acquiesce in it and agree to take a thousand dollars for her claim % If she did, she is bound by the settlement; if she acted in ignorance of the condition of the estate, or was imposed upon in any way by her mother, then she is not bound. Inasmuch as this issue was not presented fairly to the jury by the charge above specified, we reluctantly reverse the judgment and grant the new trial.
It is true that the Code declares, in section 1847, as insisted upon by plaintiff in error, that to bind the ward, if not acquiesced in for four years, such a settlement must be made after a full exhibit of all the guardian’s accounts, and with a full knowledge by the ward of his legal rights. And as this settlement was made less than four years before suit, and there was no exhibit of accounts, it is urged that the settlement is not binding. The intent and spirit of the statute is that the ward shall know all about the case, and act *797knowingly. We are not disposed to hold it to its letter, that there must be in every case an actual exhibit of accounts, especially between mother and daughter, where the latter is over age and am juris. If such a ward knew as much as her mother did of the management of her property, and there was no imposition practiced, and no mistake or fraud of any sort in the settlement, then it will be upheld, and the ward will be bound by it. 20 Ga., 7; 27 Ga., 78.
The jury may take the -same view of the case as they did under the charge complained of, when they try the ease again, and find for the defendant; but we do not know that they will do so, and as the charge may have induced the verdict, and we think it wrong under the facts, the case had better be tried over, and all parties will more readily acquiesce in the finding.
Judgment reversed.